DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Election/Restrictions
Applicant's election with traverse of: 
(i) trehalose, a disaccharide of the formula:

    PNG
    media_image1.png
    134
    227
    media_image1.png
    Greyscale
;
(ii) a linker of the formula:

    PNG
    media_image2.png
    90
    503
    media_image2.png
    Greyscale
;
(iii) a drug of the formula:

    PNG
    media_image3.png
    99
    128
    media_image3.png
    Greyscale
,
in the reply filed on 8/10/2017 remains acknowledged.    
Claims 23-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/10/2017.  
The Examiner notes that the claim amendment removes the elected D choice of 5-aminosalicylic acid, which corresponds to the election under (iii).  Thus, the elected species no longer falls within the scope of any presented claim.  The subject matter under examination is shifted to the drug compound “butesonide”.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/271,251, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The Examiner’s review of 14/271,251 failed to identify disclosure of the elected disaccharide, trehalose or of the general structure (II) of claim 22 or of the general structure (IV) of claim 22 (that encompasses the elected trehalose); therefore, written description for the instant claims is missing from the parent Application.  With respect to the drug choices under D, review of 14/271,251 failed to identify disclosure of regorafenib, prednisolone, butesonide or the recited mixtures thereof.  Accordingly, the prior filed application does not have disclosure of subject matter of instant claim 22.  There is insufficient written description support in the parent Application.  Thus, the effective filing date of these claims corresponds to the instant application filing date, 8/10/2016.
With respect to claim 22, the Examiner also did not identify support for ester, amido, sulfonyl, sulfenyl, phosphino or phosphatidyl as functional groups.  The parent Application fails to provide written description type support for the instant claims.  Thus, the effective filing date of claim 22, and all claims dependent therefrom, is the instant application filing date, 8/10/2016.
See also MPEP 2163.05 (II): 
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., … In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) ("If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.") (emphasis in original); Rozbicki v. Chiang, 590 Fed.App’x 990, 996 (Fed. Cir. 2014) (non-precedential) (The court found that patentee, "while attempting to obtain the broadest claim language possible during prosecution, cannot now improperly narrow its language by importing limitations not supported by the claim language or written description."). In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited "at least one of said piston and said cylinder (head) having a recessed channel." The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the "species" of a channeled piston. 

… Applicant was not entitled to the benefit of a parent filing date when the claim was directed to a subgenus (a specified range of molecular weight ratios) where the parent application contained a generic disclosure and a specific example that fell within the recited range because the court held that subgenus range was not described in the parent application. In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971). (emphasis added)
In the instant case, the parent Application disclosed generic disaccharide, but not the specie of trehalose or the subgenus of the general structure (II) of claim 22 or the subgenus of the general structure (IV) of claim 22 (that encompasses the elected trehalose).  The generic disclosure in the parent application does not provide written description type support for the presently claimed subgeneric or species of structures and moieties.  
Disclosure of alternate species pentose or hexose, even along with generic “disaccharides” (original claim 3 alternative of the parent application) or generic “polyhydroxol compounds” (original claim 1), does not provide written description support for the instant elected species trehalose or for subgeneric structures of formulae II or IV.  Similarly, generic drugs (or generic drugs used for delivery into the GI tract, i.e., every orally delivered drug) does not provide written description type support of drug choices under D: regorafenib, prednisolone, butesonide or the recited mixtures thereof. Additionally, there is no written description support for ester, amido, sulfonyl, sulfenyl, phosphino or phosphatidyl as functional groups X, based on “the linker includes an azo or disulfide bond” of parent application original claim 2.

Claim Rejections - 35 USC § 112
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites, inter alia, D is said drug selected from the group consisting of … butesonide”.  Searches of SciFinder n and PubChem on 4/30/2022 for the compound butesonide identified 0 compound results.  Thus, “butesonide” is construed to not correspond to a known compound.  Review of the specification failed to identify a structure or further clarification of the meaning of this term. Clarification is required.
In view of compact prosecution, the Examiner notes that budesonide may be implied, based on similar spelling. The Examiner notes that https://c2-preview.prosites.com/168819/wy/docs/Safe%20Medications%20REV%20April%2013.pdf; accessed 4/30/2022 states “Butesonide”, as a medication for asthma, is equivalent to “Pulmicort”.  According to https://www.pulmicortflexhaler.com/home.html; accessed 4/30/2022, the drug in the asthma medication Pulmicort is budesonide.  For the purpose of further examination, including application of prior art, the recited “butesonide” is construed to mean budesonide:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Budesonide
It is further confusing how budesonide, having no functional amine group (NR1R2, see [0029]), can be linked in the V linker-drug combination via the claimed azo moiety.  The Examiner notes that examples of the specification rely on 5-aminosalicylic acid, which has an amine group, to demonstrate a direct azo moiety as X.  For the purpose of applying prior art, the Examiner presumes that X includes an azo moiety, with an additional moiety, to permit attachment of budesonide to the linker.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navath et al. (“Design, Synthesis, and Testing of a Molecular Truck for Colonic Delivery of 5-Aminosalicylic Acid”; 2012 Aug 1; ACS Medicinal Chemistry Letters; 3: 710-714; dx.doi.org/10.1021/ml300086c; cited in a prior Office action), in view of Reineke (US 2009/0124534 A1; 2009; cited in a prior Office action), Cosin-Roger et al. (“Trehalose ameliorates colitis by increasing mucosal autophagy and M2 polarisation”; Journal of Crohn's and Colitis, Volume 10, Issue suppl_1, 1 March 2016, Pages S127–S128, https://doi.org/10.1093/ecco-jcc/jjw019.198; Published: 12 February 2016; cited in a prior Office action), and Marquez Ruiz et al. (“Azo-reductase activated budesodine prodrugs for colon targeting”; 2012; Bioorganic & Medicinal Chemistry Letters; 22: 7573-7577).
Navath teaches a molecular scaffold bearing eight terminal alkyne groups was synthesized from sucrose (a disaccharide with eight hydroxy groups; i.e., a polyhydroxol compound); eight copies of an azide-terminated, azo-linked precursor to 5- aminosalicylic acid were attached to the scaffold via copper(I)-catalyzed azide-alkyne cycloaddition (abstract):

    PNG
    media_image5.png
    234
    482
    media_image5.png
    Greyscale
.
The resulting compound was evaluated in a DSS model of colitis in BALB/c mice against sulfasalazine as a control.  Two independent studies verified that the novel pro-drug, administered in a dose calculated to result in an equimolar 5-ASA yield, outperformed sulfasalazine in terms of protection from mucosal inflammation and T cell activation.  Thus, a new orally administered pro-drug form of 5-aminosalicyclic acid has been developed and successfully demonstrated (abstract).  A suspension medium containing compound 13 (Scheme 2) was given to mice (p. 711, right, 3rd column; i.e., a pharmaceutical composition comprising the above compound).  Compound 11 (Scheme 2) is reproduced here:

    PNG
    media_image6.png
    350
    661
    media_image6.png
    Greyscale
,
where R is methyl is actually taught to be an “octatriazole octaester” (p. 711, 4th paragraph).
The compound taught by Navath comprises a base/carrier scaffold, which is formed from sucrose, a disaccharide, and the compound contains Applicant elected linker moiety covalently bonding to 5-aminosalicyclic acid (Applicant elected drug, which has now been eliminated as a drug choice from claim 22).  The connection to 5-aminosalicyclic acid is through an azo bond, construed as satisfying the recited functional group capable of releasing this drug in vivo; this construction is supported by the fact that this functional group is identical to that in Applicant elected compound.  Furthermore, Navath teaches the copies of 5-ASA are in a form releasable by bacterial azoreductases in the gut (p. 711, 2nd paragraph).  
Navath does teach a composition with a disaccharide that is linked to Applicant elected linker and Applicant elected drug, through an azo bond; the drug is released in a model of colitis, outperforming the comparative drug.  However, with respect to the elected compound, Navath does not teach the disaccharide is Applicant elected trehalose or a disaccharide of general formula IV (claim 22) (subgenus of which trehalose is a specie).  Regarding the amendment to claim 22, 5-ASA is no longer a drug choice of the claim.  Navath does not teach the alternate budesonide.
Reineke teaches novel trehalose click polymers, which have in vitro and in vivo application in the cellular delivery of biologically active molecules (abstract); an exemplary click polymer is depicted in for structural formula at [0146]. This structure shows connection via a similar type click chemistry as that used in sucrose scaffolded octatriazole octaester compound of Navath.  The Examiner notes that the covalent bonding to trehalose is not through at least one hydroxyl group of the trehalose (thus, this compound does not anticipate the instant claims).  However, alternate carbohydrate containing biodegradable polyesters are covalently bonded through ester bonds, linking through hydroxyl groups of a glucose sugar molecule (see compounds taught at [0150]).  
Reineke establishes that trehalose is a suitable scaffold molecule for linking to drugs, and can be used therapeutically.  Thus, substitution of trehalose for the disaccharide taught in Navath would have been an obvious alternate scaffolding molecule, which the same number of linker arms.
Cosin-Roger teaches Balbc mice received trehalose (3%) in the drinking water during 3 weeks before an intrarectal injection of TNBS or its vehicle (methods). 
Results: TNBS administration induced a loss of body weight and mucosal damage that peaked 2 days after treatment and after that mice started to recover. Chronic treatment with trehalose: a) significantly attenuated the loss of body weight at day 1 and 2 (92.9 ± 1.3 and 96.5 ± 1.4, respectively) compared with vehicle-treated mice (90.2 ± 0.8 and 91.3 ± 1.7, respectively); b) reduced the histological damage score (4.3 ± 0.4) compared with vehicle-treated mice (5.5 ± 0.6); c) reduced the expression of TNF-α (1.1 ± 0.2), IL-1β (0.7 ± 0.1) and IL-6 (1.4 ± 0.2), compared with that observed in vehicle-TNBS-treated mice (2.5 ± 0.6, 1.9 ± 0.3 and 4.6 ± 1.4, respectively); d) reduced the expression of M1 associated genes, iNOS (0.8 ± 0.2), CCR7 (0.7 ± 0.3), CD11c (0.8 ± 0.1), and CD86 (1.1 ± 0.4), and increased the expression of M2 associated genes, CD206 (3.8 ± 0.5), ArgI (27.1 ± 5.9), Fizz1 (0.5 ± 0.3) and Ym1 (21.8 ± 4.2), compared with vehicle-TNBS-treated mice (5.3 ± 1.8, 2.4 ± 0.5, 1.9 ± 0.3, 2.8 ± 0.7, 2.3 ± 0.6, 20.1 ± 6.0, 0.2 ± 0.1 and 9.4 ± 2.8, respectively). Activation of colonic autophagy by trehalose was confirmed by the decreased expression of p62 and the increased expression of LC3II detected in the mucosa of both Vh and TNBS-treated mice. 
Conclusions: Chronic treatment with trehalose increases mucosal autophagy and promotes M2 polarisation in the mucosa of TNBS-treated mice, which improves wound healing and functional recovery of mice. 
Cosin-Roger establishes that trehalose provides therapeutic benefits in a colitis model.  The skilled artisan, in considering this together with teachings of Navath and Reineke would have been motivated to substitute trehalose in place of glucose scaffolding of Navath; the benefit would have been that trehalose, when used as an alternate disaccharide scaffolding material to sucrose, would potentially provide an additional therapeutic benefit in treatment of colitis, demonstrated by Cousin. In other words, when the linker arms are released from the disaccharide scaffolding, the remnant trehalose would have been expected to contribute the therapeutic benefit in colitis treatment.
Thus, it would have been obvious to one of ordinary skill in the art, to prepare the alternate compound from that taught by Navath, where trehalose is used in place of sucrose, and formulated into a composition for oral colonic delivery in place of that taught by Navath, giving the elected composition of the instant claims.  Substitution of trehalose would have been associated with a reasonable expectation of using this alternate compound as a suitable scaffolding material, delivering 5-ASA in therapy of colitis.  The skilled artisan would have expected the macromolecular compound is metabolized into individual parts in vivo, releasing the trehalose as one part, in addition to 5-ASA.  The potential additional benefit of trehalose on the colon in colitis would have provided motivation to prepare this alternate composition.  
Furthermore, trehalose and sucrose are both structural similar disaccharides each having 8 substitutable hydroxide groups, rendering obvious an alternative compound with the same number of equivalents of linkers attached to drug molecules as the Navath Compound 11 compound.
Regarding the recited drug alternative budesonide, this is not taught by Navath.  Nonetheless, the complex scaffolding system taught would have had the benefit of providing 8 equivalents of whatever drug is linked.  The skilled artisan would have reasonably expected that substitution of an alternate drug for the 5-ASA would have provided a suitable obvious alternate, so long as drug activity is also for the same purpose (colitis treatment), the drug is active in the colon, and activation is via the same azo-reductase activation taught by Navath.
Ruiz teaches azo-reductase activated budesodine prodrugs for colon targeting (title). Budesodine is a synthetic glurocorticoid that undergoes substantial first pass metabolism, limiting systemic exposure. Its use in treatment of inflammatory bowel disease would benefit from a targeting strategy that could lead to a local topical effect, improving safety and increasing anti-inflammatory efficacy. A two-step prodrug strategy involving azoreduction/cyclization that we developed previously for prednisolone is here applied with some variations to budesonide. The budesodine prodrugs were tested using an in vitro azoreductase assay simulating human colonic microflora. The kinetics of amino steroid ester cyclization and its pH dependence was also evaluated. The stability of the prodrugs systems in simulated human duodenal and gastric fluid was evaluated to determine the likelihood of intact intestinal transit. The propionic acid derived prodrug 3 undergoes rapid activation by Clostridium perfingens and its putative reduction product cyclizes with acceptable rapidity when synthesized independently. These properties of 3 suggest that it has potential in management of ulcerative colitis.
The structure of budesodine (1) corresponds to budesonide (7573, 2nd paragraph).  The prodrug approach can be an effective way to target the colon as reflected in the clinical success of azo prodrugs such as osalazine.  (7573, 3rd paragraph).  Compound 3 has the structure (Figure 2):

    PNG
    media_image7.png
    233
    391
    media_image7.png
    Greyscale

Budesonide Azo Pro-Drug (3)
Figure 1(B) shows the azoreductase activity at the azo bond, azoreduction/cyclization design for azoreductase activated drug release:

    PNG
    media_image8.png
    382
    710
    media_image8.png
    Greyscale

The skilled artisan would have recognized that the azo moiety could be used to attach budesonide from the azo moiety to the drug portion of Pro-drug Compound 3 to the azo linker of the Navath “octatriazole octaester”, with the obvious modification using trehalose scaffolding disaccharide.  There would have been a reasonable expectation of activity targeting the colon, where azoreductase would have been expected to release budesonide over time, similar to the Ruiz prodrug result of Compound 3.  The use of the Navath scaffolding-linker system with azo connections (i.e., eliminating the 5-ASA portion of Ruiz compound 3 to connect from the azo at the azo point of the Navath linker arms) would have led to a reasonable expectation of activity forming an obvious 8-equivalent budesonide prodrug, where budesonide would have reasonably been expected to have delayed release, benefiting colitis.

Applicant argues about the prior rejection, taking a position that because Reineke links trehalose through a carbon atom chain, this allegedly allows only two linkers to be attached to trehalose.  The Examiner notes that claim 22 only requires a minimum of one R1 V moiety; thus, the argument does not overcome the basis for rejection. 
As pointed out in the rejection, alternate carbohydrate containing biodegradable polyesters are covalently bonded through ester bonds, linking through hydroxyl groups of a glucose sugar molecule, which are suggestive of covalent linking through hydroxyl ester moieties when trehalose is used as scaffolding disaccharide.
However, the skilled artisan in comparing sucrose with trehalose

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Sucrose

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Trehalose
would have noted that there are 8 free OH groups in both disaccharides.  Based on the structure taught for sucrose scaffold by Navath, the skilled artisan would have found it obvious to attach 8 linkers to the hydroxy groups of trehalose, which has the advantage of 8 equivalents of which ever drug is being attached (rather than only 2).  
Applicant further argues that, based on Cosin-Roger, trehalose is used as a therapeutic agent not as a scaffold for linking a therapeutic agent.  While the Examiner does not dispute this, trehalose is used as a suitable scaffolding agent by Reineke.  Cosin-Roger establishes an advantage of trehalose, namely demonstrated anti-colitis activity, which would have been an additional benefit upon metabolism of the scaffolding linker drug complex, into individual compound components.
MPEP 2141.03 (I) indicates:"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
These inferences and creative steps include: first, substituting trehalose for sucrose of Navath structure, specifically motivated by the recognized therapeutic benefit that, after metabolism of the linker ester groups, the trehalose would reasonably have been expected to provide a complementary treatment benefit.  Second, substituting the azo based budesonide prodrug portion of Ruiz Compound 3 for the azo 5-ASA drug ends of the Navath structure, giving a disaccharide compound comprising a drug of claim 22, with IV and V and budesonide drug portions having an azo based moiety of the Ruiz 3 compound.  Delayed release of the budesonide compound would have been expected to provide therapeutic benefit in colitis.  
Substitution of the budesonide drug moiety for 5-ASA is also obvious based on substitution of one drug for another, where both have activity in colitis treatment (MPEP 2144.06 (II): An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).)

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611